Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 1 of 21 Page ID #:286




 1                                                                                        O
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   DANA TOMPKINS BARNETT,                     Case No. 2:20-cv-02530-ODW (ASx)
     individually, and as Successor in Interest
12
     of the Estate of JEFFREY BARNETT,
13   deceased,                                  ORDER RE: DEFENDANTS’
14                                              MOTIONS TO DISMISS FIRST
                         Plaintiff,             AMENDED COMPLAINT [30] [36]
15
16         v.
17
     COUNTY OF LOS ANGELES; ALEX
18   VILLANUEVA; JONATHAN E.
19   SHERIN, M.D., Ph.D.; and DOES 1
     through 10, inclusive,
20
21                      Defendants.
22
23                                    I.   INTRODUCTION
24         Plaintiff Dana Tompkins Barnett, individually and as successor in interest to the
25   estate of Jeffrey Barnett (“Decedent”), brings this action against Defendants County of
26   Los Angeles (“County”) and Sherriff Alex Villanueva for violations of federal and
27   state law stemming from Decedent’s suicide while incarcerated at a Los Angeles
28   County Jail. (First Amended Compl. (“FAC”) ¶¶ 5–9, 16–21, ECF No. 25.) The
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 2 of 21 Page ID #:287




 1   County moves to dismiss Plaintiff’s second and sixth claims, and Villanueva moves to
 2   dismiss Plaintiff’s first, third, fourth, fifth, and sixth claims. (Cty. Mot. Dismiss
 3   (“Cty. Mot.”), ECF No. 30; Villanueva Mot. Dismiss (“Villanueva Mot.”), ECF
 4   No. 36.) Both Motions are fully briefed. (See Cty. Mot.; Opp’n Cty. Mot., ECF
 5   No. 32; Reply Cty. Mot., ECF No. 33; Villanueva Mot.; Opp’n Villanueva Mot., ECF
 6   No. 38; Reply Villanueva Mot., ECF No. 39.) For the following reasons, Villanueva’s
 7   Motion is GRANTED in part and DENIED in part, and the County’s Motion is
 8   DENIED.1
 9                                     II.    BACKGROUND2
10          On March 15, 2019, Decedent was booked into the Men’s Central Jail (“MCJ”)
11   in Los Angeles, California. (FAC ¶ 13.) At the time of his arrest, Decedent “was
12   suffering from serious mental illness and required psychotropic medications.” (Id.)
13   When booked, Decedent completed a medical history which detailed his mental
14   illness, his use of psychotropic medications, and a prior suicide attempt that had
15   resulted in a coma.       (Id. ¶¶ 13–14.)      Furthermore, Defendants “knowingly and
16   willfully deprived [Decedent] of his medications . . . despite the fact that he showed
17   severe signs of mental deterioration.” (Id. ¶ 15.)
18          On April 6, 2019, Decedent was booked into the Los Angeles County Jail
19   Inmate Reception Center (“IRC”). (Id. ¶ 16.) At the time, the Los Angeles County
20   Sheriff’s Department (“LASD”) were informed by “arresting and/or custodial
21   officers . . . that Decedent had mental health issues and had attempted suicide less than
22   six months earlier,” and that “Decedent was gravely disabled.”                  (Id.)    During
23   Decedent’s booking at IRC, LASD was required to administer a “Medical/Mental
24   Health Intake Screening” survey. (Id. ¶ 17.) That screening “would have included a
25
26   1
       After considering the papers filed in connection with the Motions, the Court deemed the matters
27   appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
     2
       For purposes of these Rule 12(b)(6) Motions, the Court takes all of Plaintiff’s well-pleaded
28   allegations as true. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).




                                                    2
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 3 of 21 Page ID #:288




 1   suicide risk assessment.” (Id.) However, LASD did not properly monitor Decedent,
 2   deprived him of his necessary psychiatric medication, and provided no mental health
 3   evaluation or services.          (Id. ¶ 18.)3         Further, Defendants failed “to prevent
 4   unsupervised access to the means to commit suicide by hanging” and “permitted
 5   Decedent to be alone in a cell/room unrestrained and/or unmonitored, and deprived of
 6   his necessary medication.” (Id. ¶ 19.) Then, while in custody on April 6, 2019,
 7   Decedent fashioned a ligature and hanged himself. (Id. ¶ 21.)
 8          Defendant Villanueva, a Los Angeles County Sheriff, headed the Jail where
 9   Decedent was held at the time of his death. (Id. ¶ 7) Villanueva was responsible for
10   management of the facility and all employee-related matters within it.                          (Id.)
11   Villanueva “was regularly provided with reports concerning the treatment of mentally
12   ill inmates, improper classification of inmates in the jails, jail suicides, and other
13   violations involving the housing, care, mental health care, and treatment of inmates.”
14   (Id.) According to Plaintiff, Villanueva “knowing[ly] fail[ed] to ensure enforcement
15   of policies, rules or directives that set in motion a series of acts by others which he
16   knew or reasonably should have known would cause others to inflict a constitutional
17   injury on Decedent.” (Id.)
18          Lastly, Plaintiff alleges that several investigations, conducted by the United
19   States Department of Justice (“DOJ”) over the past few decades, indicate that
20   Defendants maintain a “practice, custom, and policy of providing inadequate mental
21   health care and suicide prevention measures.” (Id. ¶¶ 22–27.) Plaintiff alleges that
22   “[d]espite the DOJ’s findings and recommendations over the years, LA County
23
     3
       Plaintiff states in paragraph 18 of the FAC that “Decedent received of monitoring or assessment by
24
     LASD, was deprived of the necessary medication to manage his psychiatric disabilities, despite
25   being placed in circumstances with a high risk for psychiatric decompensation, and received no
     mental health evaluation or treatment, despite his known history of suicidal tendencies.” (FAC ¶ 18
26   (emphasis added)). Given the context of the paragraph’s allegations, the Court reads the insertion
27   “received of” to be a typographical error on the part of Plaintiff. Construed otherwise, the paragraph
     would allege that Decedent both received and was denied monitoring and assessment. See Resnick
28   v. Hayes, 213 F.3d 433, 447 (9th Cir. 2000) (“[A]ll allegations of material fact are accepted as true
     and should be construed in the light most favorable to [the] plaintiff.”).



                                                       3
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 4 of 21 Page ID #:289




 1   continues to have a practice, custom, and policy of providing inadequate mental health
 2   care and suicide prevention measures to those in custody as evidenced by the increase
 3   in suicide rates in recent years.” (Id. ¶ 27.)
 4          Plaintiff asserts six claims for relief, based on: (1) § 1983 liability for deliberate
 5   indifference to serious medical needs and safety; (2) § 1983 liability against the
 6   County under Monell; (3) § 1983 liability for failure to supervise, train and take
 7   corrective measures causing constitutional violations; (4) negligence/wrongful death;
 8   (5) violation of California Government Code section 845.6; and (6) violation of
 9   Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”),
10   and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (“RA”).4 (See id.) Now,
11   the County and Villanueva separately move to dismiss these claims under
12   Rule 12(b)(6). (See Cty. Mot.; Villanueva Mot.)
13                                    III.    LOCAL RULE 7-3
14          For the second time in these proceedings, the County has failed to comply with
15   Local Rule 7-3’s meet and confer obligation prior to filing its motion. (See Opp’n
16   Cty. Mot. 5.) Yet again, this has resulted in the parties bickering over the meet and
17   confer process, and again, the Court is forced to address this elementary procedural
18   issue. The County emailed Plaintiff regarding its anticipated motion on October 9,
19   2020, and again on October 13, 2020. (Reply Cty. Mot. 2.) On October 14, 2020, the
20   parties finally met and conferred telephonically, unsuccessfully, and the County filed
21   its motion later that day. (Id.) Apparently, the parties further met and conferred on
22   October 22, 2020, after the County’s Motion was filed. (Id.)
23          The County has failed to comply with Local Rule 7-3.                    Local Rule 7-3
24   unambiguously states, “In all cases not listed as exempt . . . counsel contemplating the
25   filing of any motion shall first contact opposing counsel to discuss thoroughly,
26   preferably in person, the substance of the contemplated motion and any potential
27   4
      Claims one, three, four, and five are directed against Villanueva and ten unnamed Doe defendants.
28   Claim two is directed against the County. And claim six is directed against all Defendants. (See
     FAC.)



                                                     4
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 5 of 21 Page ID #:290




 1   resolution. The conference shall take place at least seven (7) days prior to the filing of
 2   the motion.” C.D. Cal. R. 7-3 (emphases added). The County’s first attempt to meet
 3   and confer was less than seven days before it filed its motion.
 4          Similarly, although the issue was not raised by Plaintiff, Villanueva failed to
 5   comply with Local Rule 7-3 in the same way. With respect to Villanueva’s Motion,
 6   telephonic conferences occurred on November 2, 2020 and November 4, 2020.
 7   (Villanueva Mot. 2.) The Motion itself was filed on November 5, 2020. (Id.) Again,
 8   this was not seven days.
 9          Compliance with the District’s Local Rules is not optional. See Lopez v. Wells
10   Fargo Bank, N.A., No. SACV 16-01409 AG (KESx), 2016 WL 6088257, at *2 (C.D.
11   Cal. Oct. 17, 2016) (“Local Rule 7-3 isn’t just a piece of petty pedantry put down to
12   trip up lawyers. Nor is Local Rule 7-3 a mere formalism simply there to be checked
13   off by lawyers.”). “The district court has considerable latitude in managing the
14   parties’ motion practice and enforcing local rules that place parameters on briefing.”
15   Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002).                       This includes
16   discretion to deny a motion that fails to comply. See U.S.A. v. Kan-Di-Ki LLC, No.
17   CV 10-965-JST (RZx), 2013 WL 12147597, at *1 (C.D. Cal. Mar. 21, 2013).
18          The Court already warned the County that “[m]oving forward, the Court will
19   require strict compliance with Local Rule 7-3.”                  (Order Granting Mot. Dismiss
20   Compl. 3, ECF No. 24.) Yet the County failed to strictly comply with Local Rule 7-3
21   in bringing its motion. This is the first reason the County’s Motion is DENIED.5
22   Although Villanueva shares the same counsel as the County, the Court acknowledges
23   Villanueva’s Motion is the first such motion brought by this Defendant. Thus, rather
24   than denying Villanueva’s Motion outright, this shall serve as Villanueva’s first and
25   only warning that the Court will continue to strictly enforce Local Rule 7-3 moving
26   forward.
27
     5
28     Notwithstanding this basis for denial, the County’s Motion also fails on the merits, as detailed
     infra.



                                                        5
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 6 of 21 Page ID #:291




 1                                 IV.    LEGAL STANDARD
 2         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 3   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 4   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 5   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 6   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
 7   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
 8   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,
 9   550 U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual
10   matter, accepted as true, to state a claim to relief that is plausible on its face.”
11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
12         The determination of whether a complaint satisfies the plausibility standard is a
13   “context-specific task that requires the reviewing court to draw on its judicial
14   experience and common sense.” Id. at 679. A court is generally limited to the
15   pleadings and must construe all “factual allegations set forth in the complaint . . . as
16   true and . . . in the light most favorable” to the plaintiff. Lee, 250 F.3d at 679 (9th Cir.
17   2001). However, a court need not blindly accept conclusory allegations, unwarranted
18   deductions of fact, and unreasonable inferences. Sprewell v. Golden State Warriors,
19   266 F.3d 979, 988 (9th Cir. 2001).
20         A court dismissing a complaint should provide leave to amend if the complaint
21   could be saved by amendment.          Manzarek v. St. Paul Fire & Marine Ins. Co.,
22   519 F.3d 1025, 1031 (9th Cir. 2008); see also Fed. R. Civ. P. 15(a)(2) (“The Court
23   should freely give leave when justice so requires.”). Reasons to deny leave to amend
24   include “bad faith, undue delay, prejudice to the opposing party, and/or futility.”
25   Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (quoting William O. Gilly
26   Enters. v. Atl. Richfield Co., 588 F.3d 659, 669 n.8 (9th Cir. 2009)); see also Foman v.
27   Davis, 371 U.S. 178, 182 (1962).
28




                                                  6
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 7 of 21 Page ID #:292




 1                                       V.    DISCUSSION
 2          Because the County and Villanueva move to dismiss separately, the Court
 3   examines their motions in turn.
 4   A.     Villanueva’s Motion to Dismiss
 5          Villanueva moves to dismiss all claims against him, namely Plaintiff’s first,
 6   third, fourth, fifth, and sixth claims.
 7          1.     Section 1983 Liability: Deliberate Indifference (Claim 1)
 8          First, Plaintiff brings a survivor claim under 42 U.S.C. § 1983 for deliberate
 9   indifference to Decedent’s medical needs in violation of the Fourteenth Amendment.
10   (FAC ¶¶ 39–42.) Villanueva moves to dismiss under Rule 12(b)(6).
11          Section 1983 allows for a civil action against any person who, under color of
12   law, causes the “deprivation of any rights, privileges, or immunities secured by the
13   Constitution and laws.”       42 U.S.C. § 1983.   The Fourteenth Amendment’s Due
14   Process Clause gives pre-trial detainees the right to “adequate” mental health care.
15   NeSmith v. Cty. of San Diego, No. 15cv629 JLS (JMA), 2016 WL 4515857, at *4
16   (S.D. Cal. Jan. 27, 2016) (citing Doty v. Cty. of Lassen, 37 F.3d 540, 546 (9th Cir.
17   1994)); Sandoval v. Cty. of San Diego, 985 F.3d 657, 667 (9th Cir. 2021).              A
18   defendant is liable for violating § 1983 where, in light of that right, the defendant was
19   deliberately indifferent towards an individual’s “serious medical needs.”         Jett v.
20   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). “A heightened suicide risk . . . is a
21   serious medical need.” Conn v. City of Reno, 591 F.3d 1081, 1095 (9th Cir. 2010)
22   (citing Doty, 37 F.3d at 546), vacated, City of Reno, Nev. v. Conn, 563 U.S. 915
23   (2011), reinstated in relevant part, Conn v. City of Reno, 658 F.3d 897 (9th Cir.
24   2011).
25          “To show deliberate indifference, the plaintiff must demonstrate that (1) the
26   defendant purposefully acted or failed to respond to the incarcerated individual’s pain
27   or possible medical need and (2) that this indifference caused the incarcerated
28   individual harm.” NeSmith, 2016 WL 4515857, at * 5 (citing Jett, 439 F.3d at 1096).




                                                 7
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 8 of 21 Page ID #:293




 1   This is an objective standard, which hovers at a level “more than negligence but less
 2   than subjective intent—something akin to reckless disregard.” Gordon v. Cty. of
 3   Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).           In Gordon, the Ninth Circuit
 4   articulated the following:
 5         [T]he elements of a pretrial detainee’s medical care claim against an
 6         individual defendant under the due process clause of the Fourteenth
           Amendment are: (i) the defendant made an intentional decision with
 7         respect to the conditions under which the plaintiff was confined; (ii)
 8         those conditions put the plaintiff at substantial risk of suffering serious
           harm; (iii) the defendant did not take reasonable available measures to
 9
           abate that risk, even though a reasonable official in the circumstances
10         would have appreciated the high degree of risk involved—making the
11
           consequences of the defendant’s conduct obvious; and (iv) by not taking
           such measures, the defendant caused the plaintiff’s injuries.
12
     Id. “More generally, deliberate indifference ‘may appear when prison officials deny,
13
     delay or intentionally interfere with medical treatment . . . .” Wilhelm v. Rotman,
14
     680 F.3d 1113, 1122 (9th Cir. 2012) (quoting Jett, 439 F.3d at 1096). “The rule . . . is
15
     clear: a prison official who is aware that an inmate is suffering from a serious acute
16
     medical condition violates the Constitution when he stands idly by rather than
17
     responding with reasonable diligence to treat the condition.” Sandoval, 985 F.3d at
18
     679–80.
19
           Further, courts “have long permitted plaintiffs to hold supervisors individually
20
     liable in § 1983 suits when culpable action, or inaction, is directly attributable to
21
     them.” Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011). Liability as a supervisor
22
     under § 1983 attaches where the defendant was either personally involved with the
23
     constitutional violation or there is a sufficient causal connection between their conduct
24
     and the constitutional violation.    Id. at 1207; see Redman v. Cty. of San Diego,
25
     942 F.2d 1435, 1447 (9th Cir. 1991) (“[A] plaintiff must show the supervisor
26
     breached a duty to plaintiff which was the proximate cause of the injury. The law
27
     clearly allows actions against supervisors under section 1983 as long as a sufficient
28




                                                 8
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 9 of 21 Page ID #:294




 1   causal connection is present and the plaintiff was deprived under color of law of a
 2   federally secured right.” (quoting McClelland v. Facteau, 610 F.2d 693, 695 (10th
 3   Cir. 1979))).
 4         “The requisite causal connection can be established . . . by setting in motion a
 5   series of acts by others, or by knowingly refus[ing] to terminate a series of acts by
 6   others, which [the supervisor] knew or reasonably should have known would cause
 7   others to inflict a constitutional injury.” Starr, 652 F.3d at 1207–08 (internal citations
 8   omitted). “A supervisor can be liable in his individual capacity for his own culpable
 9   action or inaction in the training, supervision, or control of his subordinates; for his
10   acquiescence in the constitutional deprivation; or for conduct that showed a reckless
11   or callous indifference to the rights of others.”      Id. (quoting Watkins v. City of
12   Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998) (internal alteration and quotation marks
13   omitted)). “To establish that a supervisor was deliberately indifferent to the actions of
14   his subordinates, a plaintiff must allege sufficient facts to plausibly establish the
15   defendant’s knowledge of and acquiescence in the unconstitutional conduct of his
16   subordinates.” Wishum v. Brown, No. 14-cv-01491-WHO, 2015 WL 1408095, at *2
17   (N.D. Cal. Mar. 27, 2015) (internal quotation marks omitted) (quoting Hydrick v.
18   Hunter, 669 F.3d 937, 942 (9th Cir. 2012)).
19         Here, the Court finds Plaintiff has pled sufficient facts showing Villanueva
20   plausibly knew of and acquiesced in the unconstitutional conduct of his subordinates.
21   Although Plaintiff asserts Villanueva’s involvement in generalities, (see Villanueva
22   Mot. 5–7; FAC ¶ 7), allegations of a Sheriff’s “knowledge of the unconstitutional
23   conditions in the jail, including [Sheriff’s] knowledge of the culpable actions of his
24   subordinates, coupled with his inaction, amount[s] to acquiescence in the
25   unconstitutional conduct of his subordinates.” Starr, 652 F.3d at 1208. Indeed,
26   “under California law, ‘the sheriff is required by statute to take charge of and keep the
27   county jail and the prisoners in it, and is answerable for the prisoner’s safekeeping.’”
28   Id. (quoting Redman, 942 F.2d at 1446).




                                                 9
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 10 of 21 Page ID #:295




  1         Additionally, Plaintiff identifies several systematic problems of which
  2   Villanueva was allegedly aware.        (FAC ¶¶ 22–26); see Starr, 652 F.3d at 1216
  3   (reversing dismissal where plaintiff alleged that defendant “was given notice, in
  4   several reports, of systematic problems in the county jails under his supervision that
  5   have resulted in these deaths and injuries”). Indeed, the FAC lists five specific
  6   investigations and reports of systematic issues in the Jail, all of which plausibly
  7   suggest the existence of widespread constitutional deprivations, and all of which
  8   Villanueva allegedly had knowledge by virtue of his position as Sheriff. (FAC ¶¶ 22–
  9   26.) Plaintiff also alleges that “well-established” prevention measures existed to
 10   prevent the constitutional deprivation that occurred and staff did not follow them,
 11   though the exact details of what these measures consisted of or why they were not
 12   followed is absent from the FAC. (Id. ¶¶ 19–20.)
 13         Taking these factual assertions as true, and drawing all reasonable inferences
 14   therefrom, the Court is left with the impression that the FAC “contain[s] sufficient
 15   allegations of underlying facts to give fair notice and to enable the opposing party to
 16   defend itself effectively.” Starr, 652 F.3d at 1216. Thus, to the extent Villanueva
 17   moves to dismiss Plaintiff’s first claim, Villanueva’s Motion is DENIED.
 18         2.       Section 1983 Liability: Failure to Train (Claim 3)
 19         Plaintiff third claim is a § 1983 survivor claim against Villanueva for failure to
 20   supervise, train, and take corrective measures causing constitutional violations. (FAC
 21   ¶¶ 51–56.) Villanueva moves to dismiss this claim under Rule 12(b)(6). (Villanueva
 22   Mot. 7–8.) Plaintiff concedes she has failed to allege sufficient facts to support her
 23   third claim.      (Opp’n Villanueva Mot. 9.)      Therefore, Villanueva’s Motion is
 24   GRANTED as to Plaintiff’s third cause of action, which is DISMISSED.
 25         Notably, Plaintiff requests “leave to amend at a later time should additional
 26   facts become available through discovery.” (Id.) This request is purely speculative
 27   and at best, premature. Although Plaintiff may seek leave to amend if such leave
 28   becomes warranted, the Court does not grant leave to amend at this time.




                                                 10
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 11 of 21 Page ID #:296




  1         3.    Negligence (Claim 4)
  2         With her fourth claim, Plaintiff claims Villanueva breached a duty of care to
  3   Decedent, resulting in Decedent’s suicide. Villanueva moves to dismiss this claim on
  4   the basis that Decedent’s suicide was an unforeseeable intervening action that severed
  5   the chain of causation. (Villanueva Mot. 8–9.)
  6         Under California law, proximate causation is a necessary element of a claim for
  7   negligence. McGarry v. Sax, 158 Cal. App. 4th 983, 994 (2008). “Proximate cause,
  8   or legal cause, is absent where an intervening act or event breaks the chain of
  9   causation between the defendant’s conduct and the plaintiff’s injuries as a matter of
 10   law.” Walsh v. Tehachapi Unified Sch. Dist., 997 F. Supp. 2d 1071, 1078 (9th Cir.
 11   2014) (citing Conn, 591 F.3d at 1101); Lombardo v. Huysentruyt, 91 Cal. App. 4th
 12   656, 665–66 (2001)).      “Generally, an act is an intervening cause where it is
 13   unforeseeable or extraordinary.” Corales v. Bennett, 567 F.3d 554, 572 (9th Cir.
 14   2009).
 15         “[S]uicide has historically been viewed as an intervening event that always
 16   breaks the chain of causation, thereby precluding any tort liability for a suicide.”
 17   Walsh, 997 F. Supp. 2d at 1080 (citing Tate v. Canonica, 180 Cal. App. 2d 898,
 18   901–03, 913 (1960)). However, the Ninth Circuit has identified two exceptions to this
 19   general rule: (1) the widely recognized “uncontrollable impulse” test derived from
 20   Tate v. Canonica, 180 Cal. App. 2d 898 (1960), and (2) the “special relationship”
 21   exception laid out in Nally v. Grace Community Church, 47 Cal. 3d 278 (1988).
 22         Under the uncontrollable impulse exception, “if the negligent wrong causes
 23   mental illness which results in an uncontrollable impulse to commit suicide, then the
 24   wrongdoer may be held liable for the death.” Tate, 180 Cal. App. 2d at 915. In other
 25   words, suicide is not an intervening factor where a defendant’s negligent actions cause
 26   an “uncontrollable impulse” to commit suicide. Walsh, 997 F. Supp. 2d at 1079.
 27         Under the special relationship exception, “[c]ourts generally have imposed a
 28   duty to prevent suicide . . . where the defendant has physical custody and substantial




                                                11
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 12 of 21 Page ID #:297




  1   control over a person, or where the defendant has special training or expertise in
  2   mental illness and has sufficient control over a person to prevent the suicide.” Id.
  3   at 1085. This exception typically is found where “defendant is a prison, jail, or
  4   hospital.”   Id.; see also Campos v. Cty. of Kern, No. 1:14-cv-01099-DAD-JLT,
  5   2017 WL 915294, at *14 (E.D. Cal. Mar. 7, 2017) (collecting cases).
  6         Here, Villanueva contends Plaintiff fails to adequately allege a basis for
  7   applying the uncontrollable impulse test. (Villanueva Mot. 9.) The Court disagrees.
  8   Plaintiff alleges that Decedent had a serious mental illness and that LASD “deprived
  9   [Decedent] of the necessary medication to manage his psychiatric disabilities.” (FAC
 10   ¶¶ 17–18.) Further, Decedent allegedly received no other treatment for his condition,
 11   was not monitored adequately by staff, and was placed in a high-risk environment.
 12   (Id. ¶¶ 18–20.) Plaintiff alleges Villanueva caused this situation, through negligence
 13   in his performance of hiring subordinates, establishing policies and procedures to
 14   prevent the harm which befell Decedent, and enforcing those same policies and
 15   procedures. (Id. ¶ 7.) While it is true that there are no specific allegations of what
 16   mental illness Decedent had, nor what medicine he was prescribed to treat it, the
 17   deprivation of medication necessary to a seriously ill pre-trial detainee, along with the
 18   other allegations, support a reasonable inference that Villanueva’s actions created an
 19   uncontrollable impulse. See also Whooley v. Tamalpais Union High Sch. Dist., 399 F.
 20   Supp. 3d 986, 1000 (N.D. Cal. 2019) (“[W]hether [decedent] suffered from an
 21   uncontrollable impulse to end his life appears to be a question of fact that is
 22   inappropriate to decide at the pleading stage.”).
 23         Further, Plaintiff adequately establishes a duty to prevent suicide under the
 24   special relationship exception. Plaintiff alleges, among other things, that “Defendant
 25   failed to implement policies to properly monitor the cell of a known suicidal inmate
 26   who had attempted suicide only months before . . . and failed to ensure a policy that a
 27   suicidal inmate did not have access to an object that could be sued to hang himself.”
 28   (Opp’n Villanueva Mot. 10; see also FAC ¶¶ 19–20, 27, 60.) Whereas Villanueva had




                                                 12
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 13 of 21 Page ID #:298




  1   “physical custody and substantial control over” Decedent, these allegations are
  2   enough to impose a special duty on Villanueva to prevent Decedent’s suicide. See
  3   Walsh, 997 F. Supp. 2d at 1085.
  4         Assuming these allegations are true, Plaintiff has asserted a plausible theory of
  5   relief for negligence. It is plausible that Villanueva had a special duty of care to those
  6   in his custody, and that he breached that duty in a manner which caused a foreseeable
  7   injury to Decedent. Thus, to the extent Villanueva moves to dismiss Plaintiff’s fourth
  8   claim for negligence, Villanueva’s Motion is DENIED.
  9         4.     Violation of California Government Code § 845.6 (Claim 5)
 10         With her fifth claim, Plaintiff alleges Villanueva violated California
 11   Government Code section 845.6 because he knew or had reason to know that
 12   Decedent needed immediate care and failed to take reasonable action to provide that
 13   care. (FAC ¶¶ 63–64).
 14         Villanueva moves to dismiss this claim on grounds that (1) Plaintiff fails to
 15   allege that Villanueva had any direct contact with Decedent or any actual knowledge
 16   of Decedent’s conditions; (2) the alleged conduct does not rise to the level of severity
 17   contemplated by section 845.6; and (3) Government Code section 855.6 provides
 18   further immunity from liability for incorrectly assessing whether a person has a
 19   hazardous physical or mental condition. (Villanueva Mot. 10–11.) These arguments
 20   are not persuasive.
 21         Section 845.6 provides, in relevant part:
 22         Neither a public entity nor a public employee is liable for injury
 23         proximately caused by the failure of the employee to furnish or obtain
            medical care for a prisoner in his custody; but, except as otherwise
 24         provided by Sections 855.8 and 856, a public employee, and the public
 25         entity where the employee is acting within the scope of his employment,
            is liable if the employee knows or has reason to know that the prisoner is
 26
            in need of immediate medical care and he fails to take reasonable action
 27         to summon such medical care.
 28   Cal. Gov. Code § 845.6 (emphases added).



                                                  13
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 14 of 21 Page ID #:299




  1         “Liability under section 845.6 is limited to serious and obvious medical
  2   conditions requiring immediate care.” Jett, 439 F.3d at 1099 (quoting Watson v. State
  3   of California, 21 Cal. App. 4th 836, 841 (1993)). That said, California courts have
  4   construed the provision to create limited liability only “when: (1) the public employee
  5   knows or has reason to know [of the] need, (2) of immediate medical care, and (3)
  6   fails to take reasonable action to summon such medical care.” Castaneda v. Dept. of
  7   Corr. & Rehab., 212 Cal. App. 4th 1051, 1070 (2013); Johnson v. Cty. of Los Angeles,
  8   143 Cal. App. 3d 298, 317 (1983) (“[M]erely calling a doctor or other trained health
  9   care provider to examine a prisoner may be sufficient.”).
 10         Here, Villanueva’s main contention is that he was never in contact with
 11   Decedent prior to Decedent’s death and, as a result, cannot be held liable under
 12   section 845.6.   (Villanueva Mot. 10–11.)        Regardless, Plaintiff has pleaded each
 13   required element as listed in Castaneda—she alleges that Villanueva knew or had
 14   reason to know of Decedent’s mental condition and need of immediate medical care,
 15   and that care was totally denied. (See FAC ¶¶ 16, 18–20 (alleging that “Decedent was
 16   gravely disabled,” “was deprived of the necessary medication to manage his
 17   psychiatric disabilities,” and showed “behavior indicating a clear decompensation of
 18   Decedent’s mental health status”)); see also Medina v. Cty. of Los Angeles, No. CV
 19   19-3808-GW-Ex, 2020 WL 3964793, at *14 (C.D. Cal. Mar. 9, 2020) (indicating that
 20   a supervisor could be held liable under section 845.6 depending on his “supervisory
 21   capacity/responsibility over the conduct of safety-checks”).
 22         Furthermore, “questions of Sheriffs’ actual or constructive knowledge of
 23   Decedent’s need for immediate care, and of Sheriffs’ reasonable action to summon or
 24   not to summon such care, are questions of fact to be determined at trial,” and Plaintiff
 25   has sufficiently alleged their existence to survive a 12(b)(6) motion.          Johnson,
 26   143 Cal. App. 3d at 317; see Zeilman v. Cty. of Kern, 168 Cal. App. 3d 1174, 1187
 27   (1985) (“Regardless of how remote these possibilities may seem, the remoteness
 28   affects only plaintiff’s difficulty of proof, i.e., plaintiff in the instant case may well




                                                  14
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 15 of 21 Page ID #:300




  1   have a difficult time proving her claim against [defendant]. But difficulty in proof
  2   does not equate to resolution as a matter of law.”)
  3         Lastly, the Court notes that Government Code section 855.6 does not apply to
  4   the present situation. In relevant part, section 855.6 protects public employees from
  5   liability “for injury caused by the failure to make a physical or mental examination or
  6   to make an adequate . . . examination, of any person for the purpose of determining
  7   whether such person has a disease or physical or mental condition that would
  8   constitute a hazard to the health or safety of himself. Cal. Gov. Code § 855.6. “While
  9   the immunity granted under this section is broad, it has been held that it does not
 10   extend to a situation where the defendant fails to provide medical care for a prisoner
 11   in obvious need of such care.” Lum v. Cty. of San Joaquin, 756 F. Supp. 2d 1243,
 12   1257 (E.D. Cal. 2010) (citing Lucas v. City of Long Beach, 60 Cal. App. 3d 341, 349
 13   (1976)). The Court thus finds this code provision inapplicable, for reasons already
 14   discussed above.
 15         For these reasons, the Court finds Plaintiff adequately alleges a violation of
 16   Government Code section 845.6. Accordingly, to the extent Villanueva moves to
 17   dismiss Plaintiff’s fifth claim, Villanueva’s Motion is DENIED.
 18         5.     Violation of ADA and RA (Claim 6 against Villanueva)
 19         With her sixth claim, Plaintiff alleges Villanueva violated Title II of the ADA
 20   and section 504 of the RA. Villanueva moves to dismiss this claim on grounds that
 21   such claims can only be brought against a public entity and not an individual
 22   defendant. (Villanueva Mot. 13 (citing Vinson v. Thomas, 288 F.3d 1145, 1152 n.7
 23   (9th Cir. 2002).)   Plaintiff concedes this point and agrees to dismissal.      (Opp’n
 24   Villanueva Mot. 11.) Therefore, Villanueva’s Motion is GRANTED as to Plaintiff’s
 25   sixth cause of action, which is DISMISSED with prejudice as to Villanueva.
 26   B.    County’s Motion to Dismiss
 27         The Court now turns to the County’s Motion. The County moves to dismiss the
 28   claims asserted against it, namely Plaintiff’s second and sixth claims. (See Cty. Mot.)




                                                 15
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 16 of 21 Page ID #:301




  1         1.     Section 1983 Liability: Monell (Claim 2)
  2         With her second claim, Plaintiff brings a survivor claim under 42 U.S.C. § 1983
  3   and Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).
  4   (FAC ¶¶ 43–50.) The County moves to dismiss under Rule 12(b)(6). (Cty. Mot. 5–8.)
  5         As noted above, § 1983 allows for a civil action against any person who, under
  6   color of law, causes the “deprivation of any rights, privileges, or immunities secured
  7   by the Constitution and laws.” 42 U.S.C. § 1983. While the statute does not define
  8   “person” or address whether a governmental unit may be sued under its provisions, the
  9   United States Supreme Court in Monell held that a local government may be sued
 10   under § 1983 “when execution of a government’s policy or custom, whether made by
 11   its lawmakers or by those whose edicts or acts may fairly be said to represent official
 12   policy, inflicts the injury.” Monell, 436 U.S. at 694.
 13         To hold a municipality liable for the actions of its officers and employees, a
 14   plaintiff must allege one of the following: “(1) that a [municipal] employee was acting
 15   pursuant to an expressly adopted official policy; (2) that a [municipal] employee was
 16   acting pursuant to a longstanding practice or custom; or (3) that a [municipal]
 17   employee was acting as a ‘final policymaker.’” Lytle v. Carl, 382 F.3d 978, 982
 18   (9th Cir. 2004).   Where there is a policy at play, plaintiff must prove “(1) that
 19   [plaintiff] possessed a constitutional right of which [they] were deprived; (2) that the
 20   municipality had a policy; (3) that this policy amounts to deliberate indifference to the
 21   plaintiff’s constitutional right; and, (4) that the policy is the moving force behind the
 22   constitutional violation.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir.
 23   2011). Additionally, under some circumstances, a municipality can be held liable for
 24   failure to train its police officers. City of Canton v. Harris, 489 U.S. 378, 388 (1989).
 25   However, a governmental unit may not be liable under § 1983 simply based on a
 26   “respondeat superior theory.” Monell, 436 U.S. at 691.
 27         Here, the County seeks to dismiss Plaintiff’s Monell claim on grounds that
 28   (1) Plaintiff fails to sufficiently allege the existence of an unconstitutional policy,




                                                 16
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 17 of 21 Page ID #:302




  1   custom, or practice of deliberate indifference, and (2) Plaintiff fails to sufficiently
  2   allege causation. (Cty. Mot. 5–8.)6 The Court addresses these arguments in turn.
  3                  a.      Unconstitutional Policy, Custom, or Practice
  4          First, the County argues that Plaintiff fails to allege facts that demonstrate the
  5   existence of an unconstitutional policy, custom, or practice of deliberate indifference.
  6   (Cty. Mot. 5–6.) To be sure, “a plaintiff must do more than allege that a Monell
  7   defendant ‘maintained or permitted an official policy, custom or practice of knowingly
  8   permitting the occurrence of the type of wrongs’ alleged elsewhere in the complaint.”
  9   Cain v. City of Sacramento, No. 2:17-cv-00848-JAM-DB, 2017 WL 4410116, at *3
 10   (C.D. Cal. Oct. 4, 2017) (quoting A.E. ex rel. Hernandez v. Cty. of Tulare, 666 F.3d
 11   631, 637 (9th Cir. 2012) (discussing pleading standard for Monell claims)). “Facts
 12   regarding the specific nature of the alleged policy, custom, or practice are required;
 13   merely stating the subject to which the policy relates (i.e. excessive force) is
 14   insufficient.” Id.
 15          This Court explained in its previous order that Plaintiff’s allegations in her
 16   initial Complaint presented little more than legal conclusions, and “[w]hile legal
 17   conclusions can provide the framework of a complaint, they must be supported by
 18   factual allegations.”       Iqbal, 556 U.S. at 679; (see Order Granting Mot. Dismiss
 19   Compl. 7). The County now argues that Plaintiff has failed to meaningfully amend
 20   her claim, as “Plaintiff has not identified any expressly adopted policy” and “the FAC
 21   still fails to allege sufficient facts, rising above conclusory assertations, showing that
 22   Decedent’s act of committing suicide was the result of a long-standing practice or
 23   custom.” (Cty. Mot. 5.)
 24            To the contrary, the Court finds that Plaintiff’s newly added assertions create
 25   reasonable inferences which carry her claim through the Rule 12(b)(6) pleading
 26   standard. In particular, Plaintiff’s newly added allegations of repeated, systematic
 27   6
        Because Plaintiff concedes she does not sufficiently allege a theory of ratification or failure to train
 28   to support her Monell claim, the Court need not address the County’s arguments on those points.
      (See Opp’n County Mot. 7–8.)



                                                         17
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 18 of 21 Page ID #:303




  1   constitutional violations, plus the new allegations of Decedent’s experience at MCJ
  2   prior to April 6, 2019, sufficiently establish a plausible “policy, practice or custom.”
  3   (See FAC ¶¶ 13–15, 22–27.) These factual allegations support the legal framework of
  4   this claim, even if they do not outline the exact contours of the alleged policy, custom,
  5   or practice. See Cain, 2017 WL 4410116, at *2 (citing Dougherty, 654 F.3d at 900)
  6   (“In certain circumstances, a failure to train, a failure to supervise, or a failure to
  7   respond to repeated constitutional violations of which an entity had notice may
  8   amount to a policy of deliberate indifference.”). Accordingly, the Court finds Plaintiff
  9   pleads facts sufficient to show the existence of a practice, custom, or policy giving rise
 10   to Monell liability.
 11                b.        Causation
 12         The County also argues Plaintiff fails to allege facts that establish causation.
 13   (Cty. Mot. 8.) Indeed, “[a] government entity may not be held liable under 42 U.S.C.
 14   § 1983, unless a policy, practice, or custom of the entity can be shown to be a moving
 15   force behind a violation of constitutional rights.” Dougherty, 654 F.3d at 900 (citing
 16   Monell, 436 U.S. at 694) (emphasis added).
 17         However, Plaintiff provides numerous allegations related to causation. Plaintiff
 18   alleges, for instance, that “[d]ue to Defendants’ deliberate indifference to the serious
 19   nature and life threatening condition of Decedent, and their failure to timely intervene
 20   to provide reasonable security, monitoring and safety, and psychiatric medical
 21   intervention necessary to prevent his efforts to harm himself, Decedent suffered
 22   preventable serious injury and harm.” (FAC ¶ 40.) Plaintiff also alleges that despite
 23   knowledge of Decedent’s condition and need for medication, the County “deprived
 24   [Decedent] of his medications for several weeks.” (Id. ¶¶ 14–15.) In other words, but
 25   for the County’s alleged policy, practice, or custom of providing inadequate mental
 26   health care to detainees, Decedent would have received necessary medication and
 27   proper supervision such that his death could have been prevented. These alleged
 28   “facts demonstrat[e] that [the] constitutional deprivation was the result of a custom or




                                                  18
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 19 of 21 Page ID #:304




  1   practice” and “the custom or practice was the ‘moving force’ behind [the]
  2   constitutional deprivation.” See Dougherty, 654 F.3d at 900. The Court thus finds
  3   that Plaintiff sufficiently pleads causation with respect to her Monell claim.
  4          In summary, Plaintiff sufficiently pleads a viable Monell claim. The Court
  5   therefore DENIES the County’s Motion as to Plaintiff’s second claim.
  6          2.     Violation of ADA and RA (Claim 6 against the County)
  7          As stated above, Plaintiff’s sixth claim for relief alleges the County is liable for
  8   violations of Title II of the ADA and § 504 of the RA. (FAC ¶¶ 65–75.) The County
  9   moves to dismiss, arguing that Plaintiff’s amended allegations are still insufficient to
 10   demonstrate Decedent was deliberately precluded access to treatment because of his
 11   disability and, “[a]t most, these allegations demonstrate inadequate identification of
 12   the need for treatment and not deliberate discrimination or preclusion based solely on
 13   Decedent’s disability.” (Cty. Mot. 10.)
 14          Title II of the ADA states, “[N]o qualified individual with a disability shall, by
 15   reason of such disability, be excluded from participation in or be denied the benefits
 16   of the services, programs, or activities of a public entity, or be subjected to
 17   discrimination by any such entity.”         42 U.S.C. § 12132.       The ADA bars public
 18   entities, including prisons, from both discriminating against disabled persons and
 19   “excluding the disabled from participating in or benefitting from a public program,
 20   activity, or service ‘solely by reason of disability.’” Lee, 250 F.3d at 690–91; see also
 21   Pierce v. Cty. of Orange, 526 F.3d 1190, 1214 (9th Cir. 2008) (“It is undisputed that
 22   Title II applies to the . . . jails’ services, programs, and activities for detainees.”).
 23          Similarly, Section 504 of the RA states that “[n]o otherwise qualified individual
 24   with a disability . . . shall, solely by reason of his or her disability, be excluded from
 25   participation in, be denied the benefits of, or be subjected to discrimination under any
 26   program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). As
 27   Title II of the ADA was expressly modeled after Section 504 of the RA, the analyses
 28




                                                    19
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 20 of 21 Page ID #:305




  1   of the rights and obligations under the two statutes is largely identical. See Pierce,
  2   526 F.3d at 1216 n.27.
  3         With respect to a correctional facility, a plaintiff may allege disability
  4   discrimination by pleading “either (i) discrimination based on disparate treatment or
  5   impact, or (ii) denial of reasonable modifications or accommodations.” Atayde v.
  6   NAPA State Hosp., 255 F. Supp. 3d 978, 1000 (E.D. Cal. 2017) (citing Fortyune v.
  7   Am. Multi-Cinema, Inc., 364 F.3d 1075, 1086 (9th Cir. 2004)). To show disparate
  8   treatment, the plaintiff must allege that other non-disabled individuals without the
  9   plaintiff’s disability were treated more favorably.   Id. (citing McGary v. City of
 10   Portland, 386 F.3d 1259, 1265–66 (9th Cir. 2004)). To show disparate impact, a
 11   plaintiff must allege that a facially neutral policy has a significantly adverse or
 12   disproportionate impact on disabled persons. Id. (citing Lawman v. City & Cty. of
 13   San Francisco, 159 F. Supp. 3d 1130, 1148 n.11 (N.D. Cal. 2016)). And to show
 14   failure to accommodate, a plaintiff must allege that public entity knew of the
 15   plaintiff’s disability but failed to provide reasonable accommodations. Id. (citing
 16   Robertson v. Las Animas Cty. Sheriff's Dep’t, 500 F.3d 1185, 1196 (9th Cir. 2007)).
 17   “A correctional facility’s ‘deliberate refusal’ to accommodate plaintiff’s disability-
 18   related needs violates the ADA and the RA.” Id. (citing United States v. Georgia,
 19   546 U.S. 151, 157 (2006)).
 20         Here, Plaintiff sufficiently alleges facts showing a deliberate refusal to
 21   accommodate Decedent’s disability-related needs, which is, in turn, an ADA and RA
 22   violation. Such a claim can be established by “expressly alleg[ing] that Defendants
 23   failed to provide [Decedent] with any access to mental health programs and services”
 24   or medication.    Anderson v. Cty. of Siskiyou, No. C 10-01428 SBA, 2010 WL
 25   3619821, at *5 (N.D. Cal. Sept. 13, 2010). Indeed, Plaintiff alleges that “Defendants
 26   knowingly and willfully deprived Barnett of his medications for several weeks” and
 27   Decedent “received no mental health evaluation or treatment, despite his known
 28   history of suicidal tendencies.” (FAC ¶¶ 15, 18.) Further, Plaintiff alleges that the




                                                20
Case 2:20-cv-02530-ODW-AS Document 42 Filed 03/04/21 Page 21 of 21 Page ID #:306




  1   County had knowledge or reason to know of Decedent’s disability, pointing to a
  2   completed medical history, a job denial implicating his suicide attempt, and a required
  3   screening that would have revealed his condition.        (FAC ¶¶ 13–14, 17.)    These
  4   allegations suffice to state a failure to accommodate claim under the ADA and RA,
  5   because it is plausible that there was a deliberate refusal to accommodate.
  6         Plaintiff pleads facts that plausibly show the County deliberately precluded
  7   Decedent from receiving necessary medication and treatment because of his disability,
  8   and the Court therefore DENIES the County’s Motion as to Plaintiff’s sixth claim for
  9   relief under the ADA and the RA.
 10                                   VI.   CONCLUSION
 11         For the foregoing reasons, Villanueva’s Motion is GRANTED in part and
 12   DENIED in part. (ECF No. 36.) Claims one, four, and five against Villanueva are
 13   sufficiently pled. Claim three against Villanueva is DISMISSED without prejudice,
 14   but without current leave to amend. Claim six against Villanueva is DISMISSED
 15   with prejudice. Additionally, the County’s Motion is DENIED. (ECF No. 30.)
 16   Defendants shall file their Answer(s) to the FAC in accordance with Rule 12(a)(4)(A).
 17
 18         IT IS SO ORDERED.
 19
 20         March 4, 2021
 21
 22                                ____________________________________
 23                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28




                                                 21
